Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 10/06/2021.
2. 	Claim objection of Claim 17 is withdrawn based on the amendment filed on 10/06/2021.
3.	Claim rejection of Claims 1-20 under USC 112(b) is withdrawn based on the amendment filed on 10/06/2021.

Response to Applicant’s arguments 
4. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 As best understood by Examiner, the summary of applicant’s argument is: the combinations of prior are McGivney and Kleiven do not teach 
generating an array in a memory of a magnetic resonance modeling system…. 
grouping cells of the array that correspond to different segments of the head; and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values of a head.

Examiner’s response:
The examiner respectfully disagrees with applicant’s argument. 
Examiner would like to emphasize that the claims and only the claims define the metes and bounds of the invention. It is noted that Applicant, in the argument, seeks to read limitations from the specification into the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that "limitations appearing in the specification will not be read into the claims, and ... interpreting what is meant by a word in a claim is not to be confused with adding an extraneous limitation appearing in the specification, which is improper." Intervet Am., v. Kee-Vet Labs., 887 F.2d 1050, 1053, 12 USPQ2d 1474 1476 (fed. Cir. 1989).
Now, turning to the prior art rejection, the combinations of the prior art McGivney and Kleiven clearly and unequivocally teaches the above limitations. 
  	The prior work of McGivney, presented here as primary reference, in paragraph [0014], [0024] and [0026] teaches magnetic resonance fingerprinting ("MRF") technique that facilitates mapping of tissue or other material properties based on random or pseudorandom measurements of the subject or object being imaged and offers an opportunity to separate multiple components within a single voxel using a full MRF dictionary of simulated signal evolutions. Furthermore, McGivney in paragraph [0030] teaches that the MRF dictionary can be represented as a txn matrix, in which t represents the number of time points and n represents the number of parameter combinations or tissue types. This matrix representation of MRF dictionary is analogous to the claimed limitation of generating an array in a memory of a magnetic resonance modeling system, each cell in the array corresponding to a location.
para. [0007] recites that a plurality of regions-of-interest (ROIs) in the MRF data are selected. Each ROI corresponds to a different tissue type and in para. [0026] recites segmentation of an organ into specific tissue types – analogous to the claimed limitation of grouping cells of the array that correspond to different segments. 
Moreover, McGivney in para. [0023] recites that MRF is capable of producing quantitative maps of tissue parameters…..signals from various locations should differ from each other, in order to be able to separate them when aliased and in para. [0032] recites a probability density functions of the modeled MRF dictionary variables-which is analogous to the claimed limitations of populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values.
Although McGivney teaches numerical modelling of human organ tissues using MRF technique, it doesnot explicitly disclose a numerical model of the human head.
Secondary prior art Kleiven in Figure 1, paragraphs [0040]-[0042] teaches a numerical model of a human head when it recites patient-specific numerical model and methods of analyzing injuries in the human head.
Since both McGivney and Kleiven are both in the field of magnetic resonance images (MRI) therefore McGivney’s MRF technique of modeling human tissues can be modified to incorporate human brain examination technique as taught by Kleiven to provide for an individual diagnosis and treatment plan that can be formed for each patient.
Therefore both of these prior arts are combinable and this combinations clearly and explicitly teaches each and every limitations of the independent claims including the ones in the above argument.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over McGivney et al. hereafter McGivney (Pub. No.: US 2019/0353732 A1), in view of Kleiven et al. hereafter Kleiven (Pub. No.: US 2009/0292198 A1).

	Regarding Claim 1, McGivney discloses a method for generating a numerical model of a human head, comprising:
generating an array in a memory of a magnetic resonance modeling system, each cell in the array corresponding to a location (McGivney: [0024]: This type of model represents situations in which there are many cells of individual tissue types present within a single voxel; [0030]: The MRF dictionary can be represented as a txn matrix, in which t represents the number of time points and n represents the number of parameter combinations or tissue type), wherein generating the array comprises:
(McGivney: [0007]: A plurality of regions-of-interest (ROIs) in the MRF data are selected. Each ROI corresponds to a different tissue type; [0026]: segmentation of an organ into specific tissue types); and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values (McGivney: [0023]: MRF is capable of producing quantitative maps of tissue parameters…..signals from various locations should differ from each other, in order to be able to separate them when aliased; [0032]: probability density functions), and wherein populating the grouped cells comprises:
for each group of cells, determining a tissue property value based on one or more probability distributions associated with the segment (McGivney: [0023]: a collection of possible signal evolutions or time courses calculated using a range of possible tissue property values; [0026]: segmentation of an organ into specific tissue types; [0032]: probability density functions; [0055], [0056]: a Gaussian mixture model to the estimated tissue parameters to generate a number of different Gaussian probability distributions corresponding to the estimated tissue parameters. A Gaussian probability distribution is then selected for each tissue type).
McGivney donot explicitly disclose a numerical model of a human head.
Kleiven disclose a numerical model of a human head (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above MRF technique, as taught by McGivney, and incorporating the examination of human brain, as taught by Kleiven.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an individual diagnosis and treatment plan that can be formed for each patient, as suggested by Kleiven (Kleiven: abstract).

Regarding Claim 2, the combinations of McGivney and Kleiven discloses the method of claim 1, comprising inputting the numerical model into an MRI simulator to generate a simulated magnetic resonance image based on a simulated pulse sequence (McGivney: [0061], [0063]: data are acquired using a pulse sequence where effectuating the pulse sequence includes controlling an NMR apparatus (e.g., an MRI system) to apply RF energy to a volume in an object being imaged).

Regarding Claim 3, the combinations of McGivney and Kleiven discloses the method of claim 2, comprising reconstructing an estimate of the tissue property values selected from the one or more probability distributions based on the simulated pulse sequence (McGivney: [0007]: A first series of tissue parameter estimates is generated by inputting the dictionary and the MRF data contained in the plurality of ROIs to a multicomponent Bayesian framework, generating output as tissue parameter estimates for each ROI. A probability distribution is computed for each different tissue type from the first series of tissue parameter estimates; [0061], [0063]: data are acquired using a pulse sequence where effectuating the pulse sequence includes controlling an NMR apparatus (e.g., an MRI system) to apply RF energy to a volume in an object being imaged).

Regarding Claim 4, the combinations of McGivney and Kleiven discloses the method of claim 3, comprising comparing the reconstructed estimate of the tissue property values to the tissue property values on which the numerical model is based (McGivney: [0017]: The data acquired with MRF techniques are compared with a dictionary of signal models, or templates, that have been generated for different acquisition parameters from magnetic resonance signal models).

Regarding Claim 5, the combinations of McGivney and Kleiven discloses the method of claim 4, comprising adjusting the simulated MRI pulse sequence based on differences between the reconstructed estimate of the tissue property values and the tissue property values on which the numerical model is based (McGivney: [0017]: The data acquired with MRF techniques are compared with a dictionary of signal models, or templates, that have been generated for different acquisition parameters from magnetic resonance signal models; [0071]: navigator signals may be acquired and used to adjust the operating parameters of the RF system 420 or the gradient system 418).

Regarding Claim 6, the combinations of McGivney and Kleiven discloses the method of claim 2, comprising:
MRI machine (McGivney: [0017], [0061], [0070], [0071]); and
calibrating the clinical MRI machine based on differences between the simulated magnetic resonance image and the output of the clinical MRI machine (McGivney:[0070], [0071].

Regarding Claim 7, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein populating the grouped cells of the array further comprises inputting the determined tissue property value into the corresponding cells (McGivney: [0055]:  inputting the dictionary and the MRF data contained within each ROI to the Bayesian framework generates output as a series of tissue parameters for each ROI).

Regarding Claim 8, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein the probability distributions comprise Gaussian distributions based on one or more measurements of tissue property values (McGivney: [0054]: Each of the tissue types and areas corresponding to the tissue types can have Gaussian distributions with T1 and T2 that are unique to their respective tissue type)..

Regarding Claim 9, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein populating the grouped cells of the array using one or more probability distributions of tissue property values of a head comprises selecting, for each group of cells, a probability distribution corresponding to a tissue property (McGivney: claim 4: selecting each probability distribution for each different tissue type from the plurality of probability distributions based on a maximum mixing probability of each of the plurality of probability distributions).

Regarding Claim 10, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein the tissue property value is randomly selected based on the one or more probability distributions (McGivney: [0036], [0037], [0038]).

Regarding Claim 11, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein at least one group of cells corresponds to a neuropathology (McGivney: [0053]: given ROI can be selected such that the one or more voxels contained in the ROI correspond to a plurality of tissue types……………..the example of neuroimaging, the tissue types can include white matter, gray matter, cerebrospinal fluid ("CSF"), or combinations thereof).

Regarding Claim 12, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein populating the grouped cells of the array further comprises selecting a probability distribution from a plurality of libraries of probability distributions, each library of probability distributions comprising tissue property values derived from a different measurements (McGivney: [0023], [0030]: MRF dictionary; [0032]: probability density functions) .

Regarding Claim 13, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein the probability distributions comprise tissue property values
Tl, T2 (McGivney: [0054]: Each of the tissue types and areas corresponding to the tissue types can have Gaussian distributions with T1 and T2 that are unique to their respective tissue type).

Regarding Claim 14, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein the magnetic resonance modeling system is an MRI simulator (McGivney: [0017], [0023]: MRF techniques; Bloch equation-based physics simulations).

Regarding Claim 15, the combinations of McGivney and Kleiven discloses the method of claim 1, wherein the cells composing the one or more groups of cells correspond to adjacent locations in the head (Kleiven: [0076]: Eulerian elements adjacent to the Lagrangian surrounding structures). 

Regarding Claim 16, the combinations of McGivney and Kleiven discloses the method of claim 15, comprising adjusting a boundary of at least one of the one or more groups of cells by adding or removing at least one cell (McGivney: [0024], [0057]: The reduced dictionary can be generated by removing from the dictionary those entries corresponding to signal evolutions that are not contained within the probability distributions. The resulting entries of the reduced dictionary correspond to signal evolutions related to distributions of T 1 and T 2 values that are found within the ROis).

Regarding Claim 17, McGivney discloses an electronic system comprising:
(McGivney: [0064]);
one or more memories (McGivney: [0051], [0064]); and
one or more programs, wherein the one or more programs are stored in the one or more memories and configured to be executed by the one or more processors (McGivney: [0051], [0064]), the one or more programs including instructions for:
generating an array in the one or more memories, each cell in the array corresponding to a location (McGivney: [0024]: This type of model represents situations in which there are many cells of individual tissue types present within a single voxel; [0030]: The MRF dictionary can be represented as a txn matrix, in which t represents the number of time points and n represents the number of parameter combinations or tissue type), wherein generating the array comprises:
grouping cells of the array that correspond to different segments (McGivney: [0007]: A plurality of regions-of-interest (ROIs) in the MRF data are selected. Each ROI corresponds to a different tissue type; [0026]: segmentation of an organ into specific tissue types); and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values (McGivney: [0023]: MRF is capable of producing quantitative maps of tissue parameters…..signals from various locations should differ from each other, in order to be able to separate them when aliased; [0032]: probability density functions), and wherein populating the grouped cells comprises:
(McGivney: [0023]: a collection of possible signal evolutions or time courses calculated using a range of possible tissue property values; [0026]: segmentation of an organ into specific tissue types; [0032]: probability density functions; [0055], [0056]: a Gaussian mixture model to the estimated tissue parameters to generate a number of different Gaussian probability distributions corresponding to the estimated tissue parameters. A Gaussian probability distribution is then selected for each tissue type).
McGivney donot explicitly disclose a numerical model of a human head.
Kleiven disclose a numerical model of a human head (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head).
McGivney and Kleiven are analogous art because they are from the same field of endeavor. They both relate to magnetic resonance images (MRI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above MRF technique, as taught by McGivney, and incorporating the examination of human brain, as taught by Kleiven.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an individual diagnosis and treatment plan that can be formed for each patient, as suggested by Kleiven (Kleiven: abstract).

Regarding Claim 18, McGivney discloses a non-transitory computer-readable storage medium storing instructions for generating a numerical model (McGivney: [0051], [0052], [0065]), the instructions configured to be executed by one or more processors of a system comprising a display, and one or more processors (McGivney: [0064], [0065]), the instructions configured to cause the system to:
generate an array in a memory of a magnetic resonance modeling system, each cell in the array corresponding to a location (McGivney: [0024]: This type of model represents situations in which there are many cells of individual tissue types present within a single voxel; [0030]: The MRF dictionary can be represented as a txn matrix, in which t represents the number of time points and n represents the number of parameter combinations or tissue type), wherein generating the array comprises:
grouping cells of the array that correspond to different segments (McGivney: [0007]: A plurality of regions-of-interest (ROIs) in the MRF data are selected. Each ROI corresponds to a different tissue type; [0026]: segmentation of an organ into specific tissue types); and
populating the grouped cells of the array to generate a numerical model using one or more probability distributions of tissue property values (McGivney: [0023]: MRF is capable of producing quantitative maps of tissue parameters…..signals from various locations should differ from each other, in order to be able to separate them when aliased; [0032]: probability density functions), and wherein populating the grouped cells comprises:
for each group of cells, determining a tissue property value based on one or more probability distributions associated with the segment (McGivney: [0023]: a collection of possible signal evolutions or time courses calculated using a range of possible tissue property values; [0026]: segmentation of an organ into specific tissue types; [0032]: probability density functions; [0055], [0056]: a Gaussian mixture model to the estimated tissue parameters to generate a number of different Gaussian probability distributions corresponding to the estimated tissue parameters. A Gaussian probability distribution is then selected for each tissue type).
McGivney donot explicitly disclose a numerical model of a human head.
Kleiven disclose a numerical model of a human head (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head).
McGivney and Kleiven are analogous art because they are from the same field of endeavor. They both relate to magnetic resonance images (MRI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above MRF technique, as taught by McGivney, and incorporating the examination of human brain, as taught by Kleiven.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an individual diagnosis and treatment plan that can be formed for each patient, as suggested by Kleiven (Kleiven: abstract).

Regarding Claim 20, McGivney discloses a method of validating MRI pulse sequences (McGivney: abstract; [0061], [0066]), comprising:
generating a numerical model (McGivney:[0023], [0026]: MRF methodology; distribution of tissue property values);
(McGivney:[0066]: perform the prescribed magnetic resonance pulse sequence);
simulating an MRI scan of the numerical model based on the first MRI pulse sequence(McGivney: [0061], [0063]: data are acquired using a pulse sequence where effectuating the pulse sequence includes controlling an NMR apparatus (e.g., an MRI system) to apply RF energy to a volume in an object being imaged; [0069], [0071]: MRA scan);
reconstructing an estimate of the tissue property values based on the result of the simulated MRI scan (McGivney: [0007]: A first series of tissue parameter estimates is generated by inputting the dictionary and the MRF data contained in the plurality of ROIs to a multicomponent Bayesian framework, generating output as tissue parameter estimates for each ROI. A probability distribution is computed for each different tissue type from the first series of tissue parameter estimates; [0061], [0063]: data are acquired using a pulse sequence where effectuating the pulse sequence includes controlling an NMR apparatus (e.g., an MRI system) to apply RF energy to a volume in an object being imaged);
comparing the reconstructed estimate of the tissue property values to the tissue property values on which the numerical model is based (McGivney: [0017]: The data acquired with MRF techniques are compared with a dictionary of signal models, or templates, that have been generated for different acquisition parameters from magnetic resonance signal models);
defining a second MRI pulse sequence based on differences between the reconstructed estimate of the tissue property values to the tissue property values on which the numerical model is based (McGivney: [0017]: The data acquired with MRF techniques are compared with a dictionary of signal models, or templates, that have been generated for different acquisition parameters from magnetic resonance signal models; [0071]: navigator signals may be acquired and used to adjust the operating parameters of the RF system 420 or the gradient system 418).
McGivney donot explicitly disclose a numerical model of a human head.
Kleiven disclose a numerical model of a human head (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head).
McGivney and Kleiven are analogous art because they are from the same field of endeavor. They both relate to magnetic resonance images (MRI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above MRF technique, as taught by McGivney, and incorporating the examination of human brain, as taught by Kleiven.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an individual diagnosis and treatment plan that can be formed for each patient, as suggested by Kleiven (Kleiven: abstract).

6.	Claims 19 is rejected under 35 U.S.C. 103 as being obvious over ZAISS et al. hereafter Zaiss (Pub. No.: US 2020/0072931 A1), in view of Kleiven et al. hereafter Kleiven (Pub. No.: US 2009/0292198 A1).

Regarding Claim 19, Zaiss discloses a method of training a machine learning classifier to analyze MRI scans (Zaiss: abstract, [0017]), comprising:
Zaiss: Figure 5, Figure 7, [0017], [0022], [0024], [0029], [0035], [0055], [0056]).
Zaiss donot explicitly discloses 
generating one or more normal numerical models of a human head;
generating a plurality of abnormal numerical models of the human head, wherein each numerical model of the plurality of abnormal numerical models comprises one or more pathological features indicative of disease; and 
generating simulated magnetic resonance images based on the one or more normal numerical models and the plurality of abnormal numerical models;
Kleiven discloses 
generating one or more normal numerical models of a human head (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head; [0064], [0065]: normal structure);
generating a plurality of abnormal numerical models of the human head, wherein each numerical model of the plurality of abnormal numerical models comprises one or more pathological features indicative of disease (Kleiven: Figure 1, [0040], [0042], [0044], [0046]: patient-specific numerical model and methods of analyzing injuries in the human head; [0064], [0065], [0067]: Strain can be used as a novel criterion for the effect and influence of diseases in living tissues….. The strain is to be compared to the normal structure and calculated as a change in percentage in relation to the normal structure.);
generating simulated magnetic resonance images based on the one or more normal numerical models and the plurality of abnormal numerical models (Kleiven: Figure 3, [0067]: Based on these images an FE-model of the skull and brain is scaled to accurately represent the specific anatomy of this patient. The next step is to simulate the brain injury in the FE-model based on the volume and degree of injury visible on the medical images…..Therefore, using the tool described herein it is possible to analyze the brain pressure or the intra cranial pressure based on numerical methods rather than surgical interventions. In FIG. 3 a basic simulation is shown. The left image shows the patient's bleeding in white and how it compresses the brain tissue. The right image shows the numerical estimation of the brain deformation illustrated with a grey scale, in the KTH head model© simulating the response due to an intra-cranial bleeding with similar volume and location);
Zaiss and Kleiven are analogous art because they are from the same field of endeavor. They both relate to magnetic resonance images (MRI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above machine learning based estimation procedure for analyzing MRI data, as taught by Zaiss, and incorporating the examination of human brain for disease or abnormalities, as taught by Kleiven.
One of ordinary skill in the art would have been motivated to do this modification in order to provide for an individual diagnosis and treatment plan that can be formed for each patient, as suggested by Kleiven (Kleiven: abstract).

Examination Considerations
7. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
8. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
9.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
10.  	Claims 1-20 are rejected.

11.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
12. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146